                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-00015-KDB-DCK
 STANDARD PACIFIC OF THE
 CAROLINAS, LLC
 WEEKLEY HOMES, LLC
 D.R. HORTON, INC.
 SHEA BUILDERS, LLC
 M/I HOMES OF CHARLOTTE, LLC
 D.R. HORTON-REGENT, LLC
 LENNAR CAROLINAS, LLC
 SHEA HOMES, LLC
 TRUE HOMES, LLC
 CALATLANTIC GROUP, INC. ,

                 Plaintiffs,

     v.                                                          ORDER

 CITY OF CHARLOTTE,

                 Defendant.


          THIS MATTER is before the Court on Defendant’s Motion for Judgment on the Pleadings

(“Motion”) (Doc. No. 21); the parties’ briefs on the Motion; and the Magistrate Judge’s

Memorandum and Recommendation (“M&R”) (Doc. No. 30), which recommends that the Motion

be DENIED. The Defendant has not filed an objection to the M&R, and the time for doing so has

expired. Fed. R. Civ. P. 72(b)(2).

                                     I.     BACKGROUND

          No party has objected to the Magistrate Judge’s statement of the factual and procedural

background of this case. Therefore, the Court adopts the facts as set forth in the M&R. See

Thomas v. Arn, 474 U.S. 140, 149–50 (1985) (explaining the Court is not required to review,
under a de novo or any other standard, the factual or legal conclusions of the magistrate judge to

which no objections have been raised).

                               II.     STANDARD OF REVIEW

        A district court may designate a magistrate judge to “submit to a judge of the court

proposed findings of fact and recommendations for the disposition” of dispositive pretrial

matters, including motions to dismiss. 28 U.S.C. § 636(b)(1). Any party may object to the

magistrate judge's proposed findings and recommendations, and the court “shall make a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” 28 U.S.C. § 636(b)(1). However, “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation” and

need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir. 1983).

After reviewing the record, the court may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge or recommit the matter with

instructions. 28 U.S.C. § 636(b)(1).

                                       III.   DISCUSSION

        Having carefully reviewed the Magistrate Judge's M&R, the relevant portions of the

record and applicable legal authority, this Court is satisfied that there is no clear error as to the

M&R, to which no objection was made. Diamond, 416 F.3d at 315. Accordingly, this Court

finds that it should adopt the findings and recommendations set forth in the M&R as its own

solely for the purpose of deciding this Motion and that Defendants’ Motion should be DENIED.
                           IV.     CONCLUSION

IT IS, THEREFORE, ORDERED that:

1. The Magistrate Judge’s M&R, (Doc. No. 30), is ADOPTED; and

2. Defendants’ Motion, (Doc. No. 21), is DENIED and this matter shall proceed in
   accordance with the Pretrial Order and Case Management Plan entered in this action
   (Doc. No. 29).




               Signed: November 19, 2019
